Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 7, and 15 are presented in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  .
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,459,719.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the information received can be script identifier that identifies the script.
INSTANT APPLICATION
16/585230
US PATENT No.
10,459,719
Claim 1: 
A method, comprising:
receiving, by a device and from a first client device, information that a version of a script was not successfully executed by the first client device; 












causing, by the device, the version of the script to be disabled for use by other client devices based on determining that the version of the script was not successfully executed by the first client device, 
where causing the version of the script to be disabled includes: 
causing a data structure to be updated to indicate that the version of the script is disabled, 
the data structure being used to indicate, to the client devices, whether the version of the script is enabled prior to execution of the version of the script by the client devices; 
receiving, by the device and from a second client device of the other client devices, a validation request associated with the version of the script; and 
transmitting, by the device and to the second client device, an indication that the version of the script is disabled based on the data structure being updated to indicate that the version of the script is disabled, 
the indication causing the second client device to refrain from executing the version of the script.
Claim 1:
A method, comprising: 
receiving, by a device, a report associated with execution of a script by a first client device, wherein the report includes: a script identifier that identifies the script, and an indication of whether the script was successfully executed by the first client device; 
determining, by the device, that a condition associated with execution of the script is satisfied based on: the script identifier, the indication of whether the script was successfully executed by the first client device, and one or more indications, received from one or more other client devices, of whether the script was successfully executed by the one or more other client devices; 
causing, by the device, the script to be disabled for use by client devices based on determining that the condition is satisfied, 


where causing the script to be disabled includes: causing a data structure to be updated to indicate that the script is disabled based on determining that the condition is satisfied, 
wherein the data structure is used to indicate, to the client devices, whether the script is enabled prior to execution of the script by the client devices;

receiving, by the device and from a second client device, a validation request associated with the script; and 


transmitting, by the device and to the second client device, an indication that the script is disabled based on the data structure being updated to indicate that the script is disabled, 

the indication causing the second client device to refrain from executing the script, the client devices including the first client device, the second client device, and the one or more other client devices, and wherein the data structure is updated to indicate that a new version of the script is enabled based on a request, from the first client device, to validate the new version of the script, and based on a determination that an indication of whether the new version is enabled is not already stored in the data structure.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
The combination of both claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Gugri (US Publication No. 2016/0004628 – hereinafter, Gugri – IDS filed 9/27/2020) in view of Barron-Kraus et al. (US Publication No. 2019/0340109 – hereinafter, Barron-Kraus).


Gugri discloses a method, comprising: 
receiving, by a device and from a first client device, information that a version of a script was not successfully executed by the first client device (“receiving, by the server, from the one or more client machines one or more results of executing the one or more test scripts by each of the plurality of web browsers of the respective client machine… In certain embodiments, each of the one or more results further indicate identity of each of the plurality of web browsers associated with the success or failure of executing the one or more test scripts. In certain embodiments, the one or more results of executing the one or more test scripts by each of the plurality of web browsers is one or more of the following: pass, partial fail, full fail, and error.” (See pars. [0007] – [0008]). FIG. 3 and associated text, such as, “Script execution results may be a pass (successful), a fail (unsuccessful), or an error (e.g., unavailable resources). It should be appreciated that the manner such results are reported may vary, for example reporting the color green for a successful test script execution or the color red for an error…The execution of the test scripts may sometimes result in two types of failure--partial fail (as shown in step 311) and full fail (as shown in step 315). For example, without limitations, a partial fail results when the screen resolution does not match the required resolution to successfully execute the test script. For example, a partial fail results when some text is not completely visible or missing in web page following the execution of the test script” (See pars. [0042] – [0043])); 
causing a data structure to be updated [[to indicate that the version of the script is disabled]] (“A results record may be updated according to a result of the executed test scripts from the different agent programs.” (See pars. [0050] – [0051])), 
the data structure being used to indicate, to the client devices, whether the version of the script is enabled prior to execution of the version of the script by the client devices (“A results record may be updated according to a result of the executed test scripts from the different agent programs.” (See pars. [0050] – [0051])); 
receiving, by the device and from a second client device of the other client devices, a validation request associated with the version of the script (“In such circumstances, the assigned test script may not be executed, and the user may be contacted regarding possible changes to the selection. In certain embodiments, the driver program may cause the server to transmit the requisite execution software to the client machines, and then instruct those client machines to install the execution software, so that the selected test scripts can be received and executed by the client machines.” (See par. [0029])); and 
But, Gugri does not explicitly teach:
causing, by the device, the version of the script to be disabled for use by other client devices based on determining that the version of the script was not successfully executed by the first client device, 
where causing the version of the script to be disabled includes: 
causing a data structure to be updated to indicate that the version of the script is disabled;
transmitting, by the device and to the second client device, an indication that the version of the script is disabled based on the data structure being updated to indicate that the version of the script is disabled, 
the indication causing the second client device to refrain from executing the version of the script.
However, Barron-Kraus discloses:
causing, by the device, the version of the script to be disabled for use by other client devices based on determining that the version of the script was not successfully executed by the first client device (“For example, if the selected program code unit is a client script, the detailed view page may enable the enterprise to view the client script, make modifications to the client script, or delete the client script. This may be particularly useful in diagnosing an error. Once the enterprise suspects or is certain that a particular program code unit is the cause of an error, the enterprise can view the program code unit, and perhaps then modify, disable, or delete the program code unit in an attempt to resolve the error.” (See par. [0139])), 
where causing the version of the script to be disabled includes: causing a data structure to be updated to indicate that the version of the script is disabled (“thus the web server may be configured to determine and store a record of the relevant program code units for each time the transaction occurs, and perhaps additionally an indication of whether the transaction was successful or unsuccessful.” (See par. [0140])).
transmitting, by the device and to the second client device, an indication that the version of the script is disabled based on the data structure being updated to indicate that the version of the script is disabled (“In addition, the detailed view page includes a , 
the indication causing the second client device to refrain from executing the version of the script (“In addition, the detailed view page includes a second region 704 where a change history of the program code unit appears. As shown, the second region includes the name of each version, a date/time at which the update to the program code unit was recorded, a state of the update (e.g., Current or Previous), and a source of the update. Upon selection of any one of the versions, the web server may display, on a separate page or as part of the detailed view page, a representation of what the selected version looks like (e.g., how the script is written), and thus how the selected version is different from the most-recent version.” (See par. [0159])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barron-Kraus into the teachings of Gugri because that would have facilitated testing code and quickly finding successes and failures across diverse web browsers as suggested by Barron-Kraus (See par. [0006]).


The rejection of claim 1 is incorporated, but Gugri does not explicitly teach: 
transmitting an updated version of the script to the second client device based on the data structure being updated to indicate that the version of the script is disabled.
However, Barron-Kraus discloses:
transmitting an updated version of the script to the second client device based on the data structure being updated to indicate that the version of the script is disabled (“In addition, the detailed view page includes a second region 704 where a change history of the program code unit appears. As shown, the second region includes the name of each version, a date/time at which the update to the program code unit was recorded, a state of the update (e.g., Current or Previous), and a source of the update. Upon selection of any one of the versions, the web server may display, on a separate page or as part of the detailed view page, a representation of what the selected version looks like (e.g., how the script is written), and thus how the selected version is different from the most-recent version.” (See par. [0159])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barron-Kraus into the teachings of Gugri because that would have facilitated testing code and quickly finding successes and failures across diverse web browsers as suggested by Barron-Kraus (See par. [0006]).

Regarding claim 5:
The rejection of claim 1 is incorporated, but Gugri does not explicitly teach:
where the indication causes the second client device to refrain from executing any version of the script when no version of the script is enabled
However, Barron-Kraus further discloses:
where the indication causes the second client device to refrain from executing any version of the script when no version of the script is enabled (“In addition, the detailed view page includes a second region 704 where a change history of the program code unit appears. As shown, the second region includes the name of each version, a date/time at which the update to the program code unit was recorded, a state of the update (e.g., Current or Previous), and a source of the update. Upon selection of any one of the versions, the web server may display, on a separate page or as part of the detailed view page, a representation of what the selected version looks like (e.g., how the script is written), and thus how the selected version is different from the most-recent version.” (See par. [0159])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barron-Kraus into the teachings of Gugri because that would have facilitated testing code and quickly finding successes and failures across diverse web browsers as suggested by Barron-Kraus (See par. [0006]).

Regarding claim 6:
The rejection of claim 1 is incorporated, Gugri further discloses where the data structure is stored in a memory of the device (“The result of a test script may be stored .

Regarding claim 7:
The rejection of claim 1 is incorporated, Gugri further discloses where the data structure is stored by another device different than the device; and where causing the data structure to be updated comprises: transmitting an instruction, to the other device, to update the data structure to indicate that the version of the script is disabled (“when the execution of a test script results in a partial fail, such as some text not completely visible or missing in a web page, the agent program communicates to the controller or to the server as designed and also shown in step 312. The agent program then receives corrective instructions from the controller or the server as designed and also shown in step 313. For example, such corrective instructions could include changing the existing resolution of the particular virtual desktop to resolution from guidelines defined by user. The agent program then in step 314 runs the test script again on that browser. The new results are then communicated to the controller or the server as in step 306. These instances are considered partial fails.” (See par. [0044])).

Regarding claim 8:
This is a device version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.


The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 12:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Regarding claim 13:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 14:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Regarding claim 15:
This is a non-transitory computer-readable medium version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 18:


Regarding claim 19:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 8th, 2021